Van Brunt, J.,
(concurring.) I concur in the conclusion arrived at by Mr. Justice Bartlett in this case. The cases cited by Mr. Justice Macomber do not seem to apply to the facts of the case at bar. In the cases cited the evidence was in its introduction expressly limited to an issue to which it was undoubtedly applicable, viz., showing the exercise of authority over the place where the accident happened, from which could be inferred that the defendants assumed control over it, and were liable for its condition. In the case at bar no limitation was put upon the evidence in its introduction, and it does not seem that it could be introduced for any purpose, as is shown by Justice Bartlett’s opinion.